Name: Commission Decision No 3002/77/ECSC of 28 December 1977 requiring dealers in iron and steel products to comply with pricing rules
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  iron, steel and other metal industries;  distributive trades
 Date Published: 1977-12-31

 Avis juridique important|31977S3002Commission Decision No 3002/77/ECSC of 28 December 1977 requiring dealers in iron and steel products to comply with pricing rules Official Journal L 352 , 31/12/1977 P. 0008 - 0010 Greek special edition: Chapter 08 Volume 1 P. 0186 COMMISSION DECISION No 3002/77/ECSC of 28 December 1977 requiring dealers in iron and steel products to comply with pricing rules THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 47, 61, 64, 80, 86 and 95 thereof, Whereas the Community iron and steel industry, and in particular the markets for concrete reinforcing bars, merchant bars and hot rolled wide strips are in serious difficulties ; whereas the Commission has taken measures intended to re-establish equilibrium between the supply of and the demand for certain iron and steel products ; whereas it has required the steel-making undertaking to observe minimum prices for concrete reinforcing bars, merchant bars and hotrolled wide strips; Whereas the Treaty does not empower the Commission to fix minimum prices for dealers ; whereas experience has shown that the vanous markets for these products together form one composite market, so that compliance with pricing rules is hindered if the dealers retain their freedom of action, particularly since a considerable number of sales of these products within the common market is effected through these dealers; Whereas it is accordingly necessary, in order to achieve the objectives of the Community in the operation of the common market as set out in Articles 2, 3 (a), (b), (c), (d) and 4 (b) to require the dealers to observe the list prices of the Community producers in ex-stock sales of the products in question, taking account of reduction and increases and of the conditions of sale; Whereas, to facilitate the enforcement of these rules, it is necessary to requite the iron and steel dealers to certify in respect of each sale that the prices conform to those resulting from this Decision ; whereas the Commission, to check that these requirements are being observed by the dealers, must possess the power to obtain information and make checks conferred by Article 47 of the Treaty ; whereas it must be possible to apply the sanctions provided for in Articles 47 and 64 of the Treaty ; whereas the validity of this Decision must be linked with the Decisions requiring the manufacturing undertaking to observe the minimum prices; Having consulted the Consultative Committee and obtained the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 Community iron and steel dealers making ex-stock sales of concrete reinforcing bars, merchant bars and hot-rolled wide strips in their own name and on their own account shall be required to charge for such products prices which are not lower than the Community producers' list prices, taking account of all reductions and increases included therein and of the conditions of sale. Article 2 The obligation under Article 1 shall apply to all ex-stock sales of the products in question within the Community irrespective of their origin. Article 3 The iron and steel dealers shall be required to certify in resect of each sale that the prices agreed conform to the prices resulting from Article 1. Such certificate of conformity shall show the origin, destination, tonnage and order number, and should be established in conformity with the model annexed hereto. Article 4 The Commission shall check that the obligations under this Decision arc being observed by using its powers under Article 47 of the Treaty. The sanctions provided for in Articles 47 and 64 shall be applied in the event of infringement. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall cease to apply when the minimum prices fixed for these iron and steel products cease to apply. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1977. For the Commission Ã tienne DAVIGNON Member of the Commission ANNEX CERTIFICATE OF CONFORMITY (MODEL) 1. Identification of product 1.1. Exact designation of product as in the statistical nomenclature 1.2. Number of order 2. Origin 2.1. Original producer (name of manufacturing company) (Attach copy of any certificate of conformity issued in respect of previous transactions in which the goods were involved) 2.2. Most recent supplier 3. Destination 3.1. User : name, address 3.2. Merchant : name, address 4. Tonnage 4.1. Total tonnage 4.2. Breakdown by sample tonnages 4.3. Specification by dimension and quality 5. Conformity of invoiced price with minimum price 5.1. Effective price per tonne, free-at-frontier/free destination, per specification 5.2. Effective price ex basing point per specification whereof : basis price all extras 5.3. When applicable, rebates allowed and grounds for these 6. Any particular comments